37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Tony Mack FARMER, Plaintiff Appellant,v.Parker EVATT;  Charles Tollison, M. D.;  Hugh Riddle;George N. Martin, Defendants Appellees.
No. 94-6157.
United States Court of Appeals, Fourth Circuit.
Submitted May 17, 1994.Decided Oct. 12, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Falcon B. Hawkins, Chief District Judge.  (CA-92-284-1AK)
Tony Mack Farmer, Appellant Pro Se.
William Henry Davidson, II, David Leon Morrison, Ellis, Lawhorne, Davidson, Sims, Morrison & Sojourner, Columbia, SC for appellees.
D.S.C.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Farmer v. Evatt, No. CA-92-284-1AK (D.S.C. Jan. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED